DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4, 6, 9 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Takagi (WO2017/061563) in view of Yamamoto (US5209873), both references previously cited, and further in view of Asada(JP09-279063), newly cited.
Takagi disclosed a superconducting coil comprising a winding member 200 that has a side surface along a coil radial direction and is formed by laminating a superconducting tape wire 100 in the coil radial direction by winding; and a bypass 300 that is provided on the side surface of the winding member and electrically connects the superconducting tape wire in the coil radial direction; wherein the bypass is formed of a material ([0046]: SUS alloys and copper alloys) having a resistance that is larger than the resistance of the superconducting wire during normal operation and smaller than the resistance of the superconducting wire at a time of normal conduction transition [0043]; (claim 4) wherein the bypass is composed of a normal conductor; (claim 9) wherein the superconducting tape wire is a high-temperature superconducting tape wire (REBCO).  With regards to (claim 6) wherein the bypass is formed by plating or coating, the method of forming the device is not germane to the issue of patentability of the device itself.  Therefore, this limitation has not been given patentable weight.  With regards to a superconducting coil device equipped with 
Takagi in view of Yamamoto disclosed the amount of blending of the solvent varies depending upon application [8:26-29].  Asada disclosed the use of solvent as optional and when necessary [0004 and claim 1].  Since Takagi in view of Yamamoto and Asada all from the same field of endeavor, the purpose disclosed by Asada would have been recognized in the pertinent art of Takagi in view of Yamamoto.  It would have been obvious at the time the invention was made to a person having ordinary skill in the art wherein the side surface of the winding member in Takagi is coated with a conductive resin mixed only with a conductive powder containing metal-coated fine particles for the purpose of forming the bypass.
Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAMON M BARRERA whose telephone number is (571)272-1987.  The examiner can normally be reached on Monday-Friday, 8AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shawki Ismail can be reached on 571-272-3985.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


RAMON M. BARRERA
Primary Examiner




/RAMON M BARRERA/Primary Examiner, Art Unit 2837